Citation Nr: 0711495	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-36 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had a total of 3 months and 5 days of active 
military service, from August 12 to November 16, 1959.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the veteran's petition to reopen his previously denied 
claim for service connection for a low back disorder.  In a 
July 2004 decision, however, on appeal, the Board reopened 
the claim but then remanded it to the RO (via the Appeals 
Management Center (AMC)) for further development and 
readjudication on the underlying merits.  The AMC completed 
the development requested, continued to deny the claim on the 
merits, and has since returned the case to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for a fair disposition of 
his claim has been obtained.

2.  The most persuasive medical and other evidence of record 
indicates the veteran clearly and unmistakably had a low back 
disorder prior to entering the military, which clearly and 
unmistakably did not permanently increase in severity 
during service beyond its natural progression.


CONCLUSION OF LAW

The veteran's pre-existing low back disorder was not 
aggravated during service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2006), and the implementing VA regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and 
the disability, 4) degree of disability, and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  And to the extent possible, the notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (which in this case is the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  However, the VCAA's notice requirements may be 
satisfied if any errors in the timing or content of the 
notice are not prejudicial to the claimant.  Id.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 
No. 02-1077 (December 21, 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).



In November 2001, the RO sent the veteran a VCAA notice 
letter outlining the evidence needed to support a claim for 
service connection.  In February 2002, the RO sent him 
another VCAA letter, this time outlining the evidence needed 
to substantiate a petition to reopen his claim, including the 
various responsibilities, both his and the VA's, in obtaining 
this evidence.  As mentioned, the Board reopened his claim in 
July 2004 - on the basis of new and material evidence, 
and on remand the RO (AMC) sent him a third VCAA letter later 
in July 2004 asking that he submit any evidence in his 
possession pertaining to his underlying claim for service 
connection (i.e., prior to the de novo readjudication of his 
claim on the full merits).

The RO (or AMC) also obtained the veteran's service medical 
records (SMRs) and private and VA medical records.  This 
included records from Drs. Smith, Malty, Chrichton, Swanson, 
Stern, and Dennis, and other records from Maine Medical 
Center, and MidCoast Hospital (formerly known as 
Bath Memorial Hospital).  Records were submitted, as well, 
from the veteran's employer - Bath Iron Works.  The RO also 
requested and obtained a VA examination in May 2002, and a 
medical opinion from the VA examiner in August 2003.  And 
although offered, the veteran declined his opportunity for a 
hearing to provide oral testimony in support of his claim.  
38 C.F.R. § 20.700(a).

The veteran also submitted evidence in July 2004, while his 
case was on remand, along with a statement in support of 
claim (VA Form 21-4138).  The contentions he made on the VA 
Form 21-4138 are essentially the same as those he had earlier 
made in other correspondence previously considered.  And the 
accompanying medical evidence consists of copies of records 
already on file, which also have been considered previously.

As for the timing of the VCAA notice, both of the earlier 
letters in November 2001 and February 2002 were sent prior to 
the initial adjudication of the claim in June 2002.  And even 
if per chance those letters were insufficient insofar as 
their substantive content to comply with the VCAA, the RO 
(AMC) sent the additional letter on remand in July 2004 
curing any such potential defect in those prior letters, and 
then readjudicated the claim in the August 2006 SSOC based on 
the additional evidence that had been received since the June 
2002 rating decision at issue, November 2003 SOC, and prior 
SSOC in December 2003.  So the RO's readjudication of the 
claim, after ensuring compliance with the VCAA by issuing the 
additional July 2004 letter, effectively cured any potential 
timing defect in the provision of VCAA notice.  See again 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Consequently, the VCAA's notice and duty to assist provisions 
have been considered and complied with.  The veteran was 
notified and aware of the evidence needed to substantiate his 
claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
indication there is additional evidence to obtain, there is 
no additional notice that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to him.  Pelegrini II, supra; see, too, Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against his claim 
for service connection, any question as to an appropriate 
downstream disability rating or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to him.  Thus, any such error is 
harmless and does not prohibit consideration of his appeal on 
the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for a preexisting 
condition if it was aggravated during service beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable (obvious 
or manifest) evidence that the increase in severity was due 
to the natural progression of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a), and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of the evidence of record pertinent to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Also, 
intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Accordingly, "a lasting worsening of the 
condition" - that is, a worsening that existed not only at 
the time of separation but one that still exists currently is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); 
see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

The Board provided a comprehensive discussion of this 
precedent GC opinion when remanding this case in July 2004, 
along with citations to a line of precedent cases with 
similar fact patterns.  So that information will not be 
repeated here.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

The veteran contends that his pre-existing low back disorder 
was either different than the condition he experienced during 
service or, even if the same, was not as severe prior to 
service as it was when he was discharged from service - 
thereby still warranting service connection on the basis of 
aggravation.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  But by the same token, nothing on file shows the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion either.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions concerning whether his current 
low back disorder stems from his service in the military - 
or, if preexisting his military service, was aggravated 
therein, cannot constitute competent medical evidence on this 
determinative issue.  38 C.F.R. § 3.159(a)(1).

Despite his contentions to the contrary, there is clear and 
unmistakable evidence indicating the veteran had a low back 
disorder prior to entering the military and clear and 
unmistakable evidence indicating his pre-existing low back 
disorder was not chronically aggravated during service beyond 
its natural progression.  So his claim must be denied.

The veteran's July 24, 1959 medical examination for 
enlistment in the Air Force was unremarkable for any 
pertinent abnormalities referable to his low back.  
Therefore, it is presumed he was in sound condition when 
entering service on August 12, 1959.  See 38 U.S.C.A. §§ 
1111, 1137; 38 C.F.R. § 3.304.

The veteran's SMRs show that, about two months later, on 
October 18, 1959, he was admitted through the emergency room 
to the U.S. Air Force (USAF) Hospital at Lackland Air Force 
Base (AFB), in Texas, for a complaint of pain in his left 
buttock radiating down the posterior part of his left leg.  
The pain reportedly had developed about one week earlier 
during physical training (PT).  But in recounting the history 
of his then present illness, it was indicated that he had 
experienced a similar episode of pain in his left buttock 
radiating down the back of his left leg about four months 
earlier while playing basketball in his civilian life.  That 
pain had persisted for several days until he saw a 
chiropractor, who did some manipulation on his back and the 
pain went away until the episode about one week prior to his 
current hospitalization.  He said that for the first few days 
after experiencing the recurrence of the pain, it stopped 
after PT was over, but that for the past few days it had 
persisted in moderate severity.  He also said that coughing 
or sneezing aggravated the pain, but not bowel movements.  
Lying down reportedly relieved the pain, and there had been 
no sphincter disturbances.

While hospitalized, the veteran had a physical examination 
and battery of tests to determine the cause of his pain.  His 
doctors initially suspected that he had an "acute" (meaning 
sudden onset) herniated nucleus pulposus at L4-5 on the left 
side.  However, because of his history of the similar episode 
while a civilian, they determined instead this was a 
condition that had existed prior to service (EPTS).  The 
discharge diagnosis was herniated nucleus pulposus (HNP) on 
the left side of the L4-5 interspace.  And it was again 
indicated this condition EPTS and was not sustained in the 
line of duty (LOD).

The EPTS finding was reiterated in the narrative summary 
completed during the veteran's separation examination on 
October 30, 1959.  It was determined he was not physically 
qualified for retention in the Air Force, because of this 
EPTS low back condition, so he was medically discharged from 
service on November 16, 1959.  When done, he had a grand 
total of 3 months and 5 days of active service.

Later that same month, the veteran filed a claim for service 
connection for his low back disorder, indicating it had 
developed on about October 15, 1959.  He also mentioned 
relevant treatment both prior to and since service - from 
Dr. Smith, in April 1959 and on November 19, 1959, for 
"neuritis" and a "back condition."  The veteran indicated 
he would be forwarding a statement from Dr. Smith as soon as 
possible.



As support for his claim in the meantime, the veteran's 
mother submitted a statement in November 1959 alleging that, 
although he had been treated by Dr. Smith prior to service in 
March or April 1959 for a "sciatic nerve" in his hip, her 
son did not show any signs of low back problems until he 
entered service.  She said that Dr. Smith, who also had 
treated her son since service, had told her the low back 
disorder treated prior to service was not related to the low 
back trouble the veteran had during service.

During a December 1959 VA examination for the pending claim, 
the veteran complained that he experienced back pain through 
his left leg whenever he bent over or during any physical 
exertion.  Physical examination revealed no redness, 
swelling, muscle spasms, atrophy, or tenderness.  Flexion was 
normal, but with pain in the lumbar spine and left buttock 
area.  Hyperextension was normal and painless.  The diagnosis 
was "Spondylolesthesis, L5, S1 and developmental 
abnormality."  The neurological examination revealed no 
sciatic nerve tenderness or other neuropathy.

The RO sent a letter to Dr. Smith in March 1960 requesting 
comment concerning his evaluation and treatment of the 
veteran prior to service (in April 1959) and since service 
(in November 1959).  And when Dr. Smith did not respond to 
the RO's letter within 60 days, the RO issued a rating 
decision in May 1960 denying the veteran's claim.

A statement, however, was subsequently received from Dr. 
Smith later in May 1960.  He confirmed that he had treated 
the veteran in March 1959 for pain in his left hip and leg - 
without a precipitating injury, which had developed during a 
physical education (PE) class in high school.  Dr. Smith said 
he treated the veteran with bedrest, heat and aspirin for two 
weeks, and that this cleared up his symptoms.  Dr. Smith went 
on to indicate that was the veteran's second attack of left 
hip and leg pain, noting there was another episode one to two 
years earlier, in 1956, when he similarly developed left hip 
and leg pain while playing basketball.


Dr. Smith said that earlier episode of pain lasted a very 
short time - about a month, and resolved without treatment.  
He also said the veteran did not experience a recurrence of 
the pain until the episode about two years later while in the 
PE class.  His diagnosis was sacroiliac with sciatica.

Private medical records from Dr. Maltby indicate the veteran 
was examined in April 1960.  The veteran noted a history of 
back pain including the basketball injury and the injury 
during the PE class, which he reported was treated 
successfully by a chiropractor.  After physical examination, 
Dr. Maltby concluded the veteran's history was consistent 
with a ruptured intervertebral disc on the left side, 
"probably at S1, although [L]4-5 had to be considered."

Progress notes dated in May 1960 from Maine Medical Center 
indicate the veteran continued to experience pain radiating 
down his left extremity.  The notes report he "had it before 
going into the Army 1 yr ago and was discharged because of 
same when had recurrence."

In June 1960, the veteran underwent low back surgery for a 
laminectomy of the posterior elements of L5 and fusion from 
L4 to S1.

All of this medical evidence contemporaneous to when the 
veteran was in the Air Force (that is, concerning his medical 
evaluations and treatment immediately prior to, during, and 
after service) indisputably indicates he had a low back 
disorder prior to beginning active duty.  Indeed, even Dr. 
Smith, who he and his mother cite as their chief proponent, 
mentioned at least two separate instances of left hip and leg 
pain prior to service, when the veteran was a civilian - 
once while he was playing basketball and another time while 
in a high school PE class.  Moreover, despite his and his 
mother's contentions to the contrary, Dr. Smith never 
actually made a distinction between the radiating left hip 
and leg pain the veteran experienced on those two occasions 
prior to service and the strikingly similar left buttock and 
leg pain he experienced during service.  Merely because Dr. 
Smith indicated the veteran's pain resolved after each of 
those instances prior to service, once without treatment and 
the other time with treatment (bedrest, heat and aspirin), 
was not tantamount to saying the pain the veteran later 
experienced during service was totally unrelated - 
especially given Dr. Maltby's April 1960 conclusion that the 
veteran's history (considering those two episodes of pain 
prior to service) was consistent with a ruptured 
intervertebral disc on the left side, probably at S1, 
although [L]4-5 had to be considered.  Also, the May 1960 
progress notes from Maine Medical Center reiterate this 
conclusion, indicating the veteran continued to experience 
pain radiating down his left lower extremity, and that he 
"had it before going into the [Air Force] 1 yr ago and was 
discharged because of same when had recurrence."

Just as the veteran's pain temporarily resolved after the 
first incident before service, in 1956 or thereabouts, until 
recurring in the second incident in 1959, also prior to 
service, so too could his pain have only temporarily (rather 
than permanently) resolved after that second pre-service 
incident in 1959, again recurring later that same year when 
he requested and obtained the treatment at Lackland AFB 
hospital.  This is especially likely since, even according to 
Dr. Smith, the veteran's pain on all occasions in question 
was centralized in his left hip/buttock and leg - which 
seems a bit more than merely coincidentally to have been the 
very same areas of his body where he experienced the pain 
while in the Air Force.  And when seen both prior to, during, 
and after service, all of his doctors - including Dr. Smith, 
described the pain as radiating, as further evidenced by the 
diagnosis of "sciatica."

VA's Rating Schedule specifically makes provision for low 
back disabilities with accompanying sciatica (and/or 
radiculopathy) - meaning symptoms like pain, etc., radiating 
into the lower extremities.  See both the former and revised 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (current) and 
DC 5293 (former), collectively discussing the general rating 
formula for diseases and injuries of the spine and disc 
disease (intervertebral disc syndrome (IVDS)).  Keep in mind 
the veteran's radiating left buttock and leg pain during 
service ultimately was attributed to disc disease - a 
herniated nucleus pulposus (HNP) at L4-5 on the left side.  
And this continued to be the diagnosis for his left 
buttock/hip and leg pain after service, as Dr. Maltby 
indicated after examining him in April 1960.



Of equal or even greater significance, the RO more recently 
had the veteran undergo a VA examination in May 2002, and 
after evaluating the veteran the examiner concluded the low 
back problems at issue "existed in civilian life prior to 
entry into the military service...."  And when further 
commenting in August 2003, this same VA examiner reiterated 
the veteran's low back episode during service "...was just one 
of several similar episodes before and after the military 
service."

There is no medical indication of dissimilarity between the 
radiating left hip and leg pain the veteran experienced prior 
to service, which, again, even he readily acknowledged, and 
the radiating left buttock and leg pain he complained of 
during service.  So the medical evidence indicates he clearly 
and unmistakably had a low back disorder (causing this 
sciatica, left lower extremity radiating pain) prior to 
beginning active duty in the Air Force.  Therefore, the Board 
will consider his claim for a low back disorder from the 
perspective that the presumption of soundness at entrance 
into service has been effectively rebutted.  See 38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304; VAOPGCREC 3-2003 (July 16, 
2003).

With the presumption of soundness at service entrance 
rebutted, resolution of this case turns on whether there also 
is clear and unmistakable evidence indicating the veteran's 
preexisting low back disorder was not aggravated during 
service beyond the natural progression of the disease.  
38 C.F.R. § 3.306(a).  Keep in mind that intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation; rather, the underlying 
condition, as contrasted with symptoms, must have worsened.  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  In other 
words, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).



It was not very long (only about two months) after the 
veteran started serving on active duty in the Air Force that 
he began experiencing a recurrence of his radiating left 
buttock/hip and leg pain.  His military PT precipitated the 
recurrence of his pain, which in turn ultimately resulted in 
him being medically discharged from service on November 16, 
1959.  But he had only served for a relatively short time, 
a total of 3 months and 5 days, and records show he 
previously had experienced a similar recurrence of this same-
type pain prior to service.  That is to say, the record shows 
his pain was not exclusively caused by his military PT, since 
he had experienced similar pain before service - as a 
civilian, when playing basketball and when in a high school 
PE class, so also presumably involving some level of physical 
activity and exertion.  Consequently, it stands to reason 
that he would have experienced a recurrence of this same-type 
pain even had he never served in the military.

Also, even assuming for the sake of argument there was some 
quantifiable exacerbation of the veteran's low back disorder 
(and the resulting radiating left buttock/hip and leg pain) 
during service, as suggested by his medical discharge from 
service because he was physically unfit for retention, he 
underwent ameliorative surgery about a year later with 
reasonably good results.  So any increase in his pain, etc., 
during service was only temporary rather than permanent 
(i.e., did not constitute "chronic" aggravation).  This is 
important to point out because, in Verdon v. Brown, 8 Vet. 
App. 529 (1996), the Court held that the presumption of 
aggravation does not attach where the pre-existing disability 
has been medically or surgically treated during service and 
the usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry into 
service.  Although in this particular instance the veteran's 
surgery occurred after service - in June 1960, rather than 
during service, the procedure was only about 7 months after 
service, so the legal reasoning is equally applicable because 
the circumstances precipitating that surgery were not that 
different from those in the Verdon case.

It was not until many years after that surgery, indeed more 
than 20 years later beginning in 1981 or thereabouts when 
seen by Dr. Jacobs, that doctors began to worry whether the 
surgical fusion between L4-5 and S1 had been successful.
Dr. Swanson had similar concern after examining the veteran 
in May 1983.  And Dr. Stern indicated in December 1988 there 
had been a progression of the veteran's degenerative disc 
disease during the previous 5 years - but if true only 
dating back to 1983 or thereabouts (as opposed to all the way 
back to service).

A more recent evaluation by Dr. Chricton in August 1992 
revealed the veteran had moderately severe degenerative 
changes throughout his lumbar region, hypertrophic spurring 
at the L3-4 level, minor reversed spondylolisthesis at the 
L3-4 level, and possible spinal stenosis at the L4-5 level.

So the determinative issue is whether those findings 
represented a natural progression of the veteran's disc 
disease over time.  The medical evidence addressing this 
important question clearly and unmistakably indicates his 
disc disease is no more severe now than it would have been 
had he never entered the military, so there was no chronic 
aggravation of his low back disorder during service.

One initial point worth mentioning concerning this is that 
the veteran has sustained several intercurrent low back 
injuries during the many years since service to account for 
his current symptoms.  Private medical records from Dr. 
Dennis in 2002 and 2003 indicate the veteran received 
treatment for his back, including physical therapy, after a 
series of exacerbating incidents.  Notes indicate back pain 
associated with an injury in May 2002, which was later 
exacerbated in February 2003, and a fall in March 2003.  He 
was using a cane in April 2003.  In July 2003, he submitted 
records from his employer - Bath Iron Works, indicating he 
had sustained several injuries to his lower back during the 
1990s.  He hurt it lifting a heavy box in 1992, picking up a 
ladder in August 1998, and lifting a box of insulation in 
July 1999.  There also are credible indications of an even 
more recent low back injury in a November 2003 statement from 
Dr. Dennis, indicating the veteran had hurt his back when 
picking up a sawhorse at work.  All of those intercurrent low 
back injuries, while indeed unfortunate, were totally 
unrelated to the veteran's service in the military - which 
had ended many years earlier.

And Dr. Dennis indicated in a December 2003 statement that he 
had treated the veteran for over 20 years (so, if true, 
meaning back to the early 1980s when there was the first 
indication after service of a possible failed surgical 
fusion, i.e., incomplete union, of the L4-5 to S1 vertebrae), 
but in any event that the veteran had always recovered 
expeditiously and had been able to perform routine job duties 
and activities of daily living.  So just like the veteran's 
prodromal radiating left hip/buttock and leg pain resolved 
after the initial incident in 1956 or thereabouts, and after 
the 1959 incident as well - also prior to service, 
he has shown a similar pattern of continual, expedient 
recovery during the many years since service.  This, too, 
clearly and unmistakably indicates his disc disease is no 
more severe now than it would have been had he never entered 
the military, so there was no chronic aggravation of his low 
back disorder during service.

But even were the Board to discount the probative value of 
that abundance of medical evidence, there is still other 
medical evidence on file addressing this determinative issue 
of whether there was chronic aggravation during service of 
the pre-existing low back disorder.  And this additional 
medical evidence also is unfavorable to the claim.

The VA physician who examined the veteran in May 2002, 
specifically to assist in making this important 
determination, initially acknowledged the veteran's 
pre-existing low back disorder "...may have been minimally 
aggravated by his short stay in the military."  But this 
physician went on to indicate the veteran's surgery (in 1960) 
appears to have been "grossly successful."  Moreover, 
when asked to give further comment concerning this, to 
expound on his opinion, this same physician indicated in 
August 2003 that

...in the military service, the [veteran's] low 
back was not aggravated beyond the normal 
progression of the pathology.  Having had low 
back pain and pain in the left leg in the 
service, was just one of several similar episodes 
before and after the military service.  [He] 
recovered rapidly each time.  It is felt that the 
three months in the military service did not 
cause nor aggravate his disorder.

So, ultimately, this VA physician did not believe there was a 
medical basis for granting the veteran's claim predicated on 
the notion of aggravation of his 
pre-existing low back disorder during service.

Of equal or even greater significance, this opinion is the 
only probative medical evidence of record addressing the 
etiology of the veteran's low back condition.  Consequently, 
this opinion is unrefuted; the probative value of it, then, 
is uncontroverted.  It also deserves mentioning the opinion 
was based on a thorough review of the claims file and 
consideration of the veteran's pertinent medical and other 
history from prior to, during, and since service.  So the 
opinion was well informed and had the proper factual 
foundation and objective basis.  See, e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); and 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

The opinion ultimately concludes that, even if there was a 
temporary worsening of the veteran's low back disorder 
during service - as evidenced, for example, by his need for 
emergency treatment and hospitalization for his radiating 
left buttock/hip and leg pain and eventual medical discharge 
from the Air Force, the circumstances of his service still 
were not such that the manifestation of his symptoms during 
service, in actuality, constituted anything beyond the 
natural progression of his disc disease.  And inasmuch as 
there is no medical evidence suggesting otherwise, this 
medical evidence clearly and unmistakably indicates the 
veteran's pre-existing low back disorder was not chronically 
aggravated during service beyond the natural progression of 
the disease.

The various statements from the veteran, his mother, and 
others (friends and acquaintances, etc.) are insufficient to 
rebut this unfavorable VA physician's opinion because they 
are lay people and, therefore, do not have the necessary 
medical training and/or expertise to give a probative opinion 
on the determinative issue of whether there was chronic 
aggravation during service of the pre-existing low back 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  
And, again, although the veteran and his mother cited (and 
continue to cite) the May 1960 statement from Dr. Smith as 
supportive of the claim, insofar as distinguishing between 
the symptoms treated prior to service and those treated 
during service, a review of Dr. Smith's statement makes no 
such differentiation.  See Warren v. Brown, 6 Vet. App. 4 
(1993) (where the Court held that a veteran's lay statements 
relating what a medical professional purportedly had told 
him, filtered as they are through a layman's sensibilities, 
are simply too attenuated and inherently unreliable to 
constitute "medical" evidence to support a claim).  
It is one thing to say a doctor said something; it is quite 
another to have this actually reflected and documented in the 
doctor's statement.

In summary, the evidence in this case shows the veteran 
clearly and unmistakably had a low back disorder prior to 
service, and that his low back disorder clearly and 
unmistakably was not aggravated during service beyond its 
natural progression.  Consequently, his claim must be denied.  
VAOPGCPREC 3-2003 (July 16, 2003).  Clear and unmistakable 
evidence against his claim necessarily means the evidence is 
not about equally balanced for and against his claim, so the 
benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a low back disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


